PER CURIAM.
This case concerns a belated appeal of the life sentence imposed following defendant’s 1985 conviction of sexual battery and false imprisonment. Because defendant committed the crimes prior to the effective date of the sentencing guidelines and defendant was never given an opportunity to elect the guidelines, we reverse and remand.
Defendant committed the offenses between February 13-14, 1984. The sentencing guidelines used in sentencing defendant were subsequently held to be unconstitutional. See Smith v. State, 537 So.2d 982 (Fla.1989). When offenses are committed before the effective date of the sentencing guidelines, which is now considered to be July 1, 1984, the defendant has the option to elect the guidelines. If defendant elects to be sentenced under the guidelines, the guidelines in effect at the time of his election are applicable. Id.
Sentence VACATED; REMANDED for resentencing.
DAUKSCH, GOSHORN and PETERSON, JJ., concur.